Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-20-1999

Leheny v. Cty of Pittsburgh
Precedential or Non-Precedential:

Docket 98-3356,98-3364




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Leheny v. Cty of Pittsburgh" (1999). 1999 Decisions. Paper 209.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/209


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                       Nos. 98-3356/3364/3405

                  Leheny v. City of Pittsburgh

    The following modifications have been made to the Court's
Opinion issued on July 7, 1999, to the above-entitled appeals and
will appear as part of the final version of the opinion:


     1.   On page 9, last line of text, the citation should be amended by
placing a
space between "616" and "F.2d" to read as follows: Buczynski, 616 F.2d at
1246.

     2.   On page 16, line 13 of text, remove the word "court" so that the
sentence
reads "In Ford we were faced with a stricter benefit plan . . . ."




                              Very truly yours,


                              /s/ P. Douglas Sisk,
                                  Clerk


Dated: July 20, 1999